Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  143808                                                                                             Bridget M. McCormack,
                                                                                                                       Justices



  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
           Plaintiff-Appellee/
           Cross-Appellant,
                                                                     SC: 143808
  v                                                                  COA: 294324
                                                                     Ingham CC: 08-001249-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant/
           Cross-Appellee,
  and
  ALLSTATE INSURANCE COMPANY,
             Defendant.
  _____________________________________


         On order of the Chief Justice, in light of the order today granting adjournment of
  the argument in Grange Insurance Co v Lawrence et al, No. 145206, the oral argument
  on the application for leave to appeal in this case, which involves similar issues, is also
  adjourned to the April, 2013 session calendar.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2013                   _________________________________________
                                                                                Clerk